Case 2:19-cv-00601-TJH-AFM Document 66 Filed 02/12/20 Page 1 of 6 Page ID #:344



  1                                 NOTE: CHANGES MADE BY THE COURT
  2
  3
  4
  5
  6
  7
  8
                         UNITED STATES DISTRICT COURT
  9
                       CENTRAL DISTRICT OF CALIFORNIA
 10
      MIKE SARIEDDINE, an individual,            Case No. 2:19-cv-00601-AB (AFMx)
 11                 Plaintiff,
 12          v.
      ALIEN VISIONS E-JUICE, INC., a             [PROPOSED] ORDER RE:
 13   California corporation; BEN                UNOPPOSED MOTION TO BE
 14   LABARRE, an individual;                    RELIEVED AS COUNSEL FOR
      CHRISTIANE LABARRE, an                     DEFENDANTS ALIEN VISIONS
 15   individual; SAM ELLINGER, an               E-JUICE, INC., BEN LABARRE,
 16   individual; and DOES 1 through 10,         CHRISTIANE LABARRE, AND
      inclusive,                                 SAM ELLINGER
 17
                    Defendants.
 18
      ALIEN VISIONS E-JUICE, INC., a
 19
      California corporation,
 20                Plaintiff,
             v.
 21
      Alien Vapor Enterprises, LLC, a
 22   Florida Limited Liability Company;
      and MIKE SARIEDDINE, an
 23
      individual,
 24                 Defendants.
 25
      AND RELATED COUNTERCLAIMS
 26
 27
 28

                                            1.
Case 2:19-cv-00601-TJH-AFM Document 66 Filed 02/12/20 Page 2 of 6 Page ID #:345



  1                                          ORDER
  2         On January 27, 2020, Taylor English Duma LLP and One LLP (collectively,
  3   “Counsel”) filed an Unopposed Motion to Be Relieved as Counsel for Defendants
  4   Alien Visions E-Juice, Inc., Ben Labarre, Christiane Labarre, and Sam Ellinger
  5   (collectively, “Defendants”) and to Extend Case Deadlines to Permit Defendants to
  6   Find New Counsel. (Motion, Dkt. No. 63). Counsel provided Defendants formal
  7   notice of their intent to withdraw on January 22, 2020, to which Defendants do not
  8   object. (Motion at 2). As of the date of the filing of Counsel’s Motion, Defendants
  9   have not yet found replacement counsel. (Id.).
 10         For the reasons stated in Counsel’s Motion and moving papers, the Court
 11   GRANTS the Motion, finding that good cause exists to relieve Taylor English Duma
 12   LLP and One LLP, Amanda Hyland, Seth Trimble, and John Lord as Counsel to
 13   Defendants under Local Rule 83-2.3.2 and Rule 3-700 of the California Rules of
 14   Professional Conduct.
 15         Defendant Alien Visions E-Juice, Inc., a California corporation, must have
 16   counsel in this matter. It is well-established that corporations and other business
 17   entities cannot appear pro se in federal court; they must be represented by licensed
 18   counsel. See Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201–02 (1993) (“It has
 19   been the law for the better part of two centuries . . . that a corporation may appear in
 20   the federal courts only through licensed counsel.”); United States v. High Country
 21   Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam), cert. denied, 513 U.S.
 22   826, (1994) (“A corporation may appear in federal court only through licensed
 23   counsel.”). Further, Local Rule 83-2.2.2 explicitly states that “[o]nly individuals
 24   may represent themselves pro se. No organization or entity of any other kind
 25   (including corporations, limited liability corporations, partnerships, limited liability
 26   partnerships, unincorporated associations, trusts) may appear in any action or
 27   proceeding unless represented by an attorney permitted to practice before this Court
 28   under L.R. 83-2.1.” L.R. 83-2.2.2.

                                                  2.
Case 2:19-cv-00601-TJH-AFM Document 66 Filed 02/12/20 Page 3 of 6 Page ID #:346
Case 2:19-cv-00601-TJH-AFM Document 66 Filed 02/12/20 Page 4 of 6 Page ID #:347
Case 2:19-cv-00601-TJH-AFM Document 66 Filed 02/12/20 Page 5 of 6 Page ID #:348



  1    Trial Filings (first round)
  2       Motions In Limine
  3       Memoranda of Contentions of
  4        Fact and Law [L.R. 16-4]
  5       Witness Lists [L.R. 16-5]
  6       Joint Exhibit List [L.R. 16-6.1]
  7       Joint Status Report Regarding
                                              3        10/30/2020
  8        Settlement
  9       Proposed Findings of Fact and
 10        Conclusions of Law       [L.R.
 11        52] (court trial only)
 12       Declarations containing Direct
 13        Testimony, if ordered     (court
 14        trial only)
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  5.
Case 2:19-cv-00601-TJH-AFM Document 66 Filed 02/12/20 Page 6 of 6 Page ID #:349



  1    Trial Filings (second round)
  2       Oppositions to Motions In
  3        Limine
  4       Joint Proposed Final Pretrial
  5        Conference Order             [L.R.
  6        16-7]
  7       Joint/Agreed Proposed Jury
  8        Instructions (jury trial only)
  9       Disputed Proposed Jury
 10        Instructions (jury trial only)
                                                 2        11/06/2020
 11       Joint Proposed Verdict Forms
 12        (jury trial only)
 13       Joint Proposed Statement of the
 14        Case (jury trial only)
 15       Proposed Additional Voir Dire
 16        Questions, if any (jury trial
 17        only)
 18       Evidentiary Objections to Decls.
 19        of Direct Testimony (court trial
 20        only)
 21
 22           IT IS SO ORDERED.
 23
      Dated: February 12, 2020
 24                                             ANDRÉ BIROTTE JR.
                                                UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28

                                                     6.
